Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the report of Mass Megawatts Wind Power, Inc. (the "Company") on Form 10-K A for the year ending April 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jonathan Ricker, Chief Executive Officer and Chief Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Jonathan Ricker Jonathan Ricker Chairman,Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer October 29, 2010
